In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00221-CR



         JOYCELYN MIDDLETON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



      On Appeal from the County Court at Law No. 1
                   Hunt County, Texas
              Trial Court No. CR1600213




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER

        Our review of the reporter’s record in this case indicates that it contains “sensitive data” as

that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 9.10(a). Sensitive data includes “a driver’s license number, passport number, social security

number, tax identification number or similar government-issued personal identification number.”

TEX. R. APP. P. 9.10 (a)(1). Volume six of the reporter’s record includes appellant’s social security

number. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper filing with

the court, including the contents of any appendices, must not contain sensitive data.” TEX. R. APP.

P. 9.10(b).

        Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because volume

six of the reporter’s record contains sensitive data, we order the clerk of this Court or her appointee,

in accordance with Rule 9.10(g), to seal volume six of the electronically filed reporter’s record in

this case.

                IT IS SO ORDERED.

                                                                BY THE COURT

Date: July 31, 2017




                                                   2